DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2012/0242570 A1) in view of Schmidt (US 2018/0232934 A1).
	Regarding claims 1, 16 and 17 Kobayashi teaches an information processing method executed by a computer system, a non-transitory computer-readable storage medium having embodied thereon a program, which when executed by a computer system program causes the ([0164] part or all of the functions of the invention are realized by software (computer programs)), an information processing apparatus (Fig. 1-3, head mounted display (HMD) 100), comprising: 
an acquisition unit configured to acquire motion information of a left eye of a user and motion information of a right eye of the user ([0083], infrared sensor 50 that detects states of left and right eyes of the user); and
 a motion control unit (Fig. 3, control unit 10) configured to control, based on predetermined condition corresponding to human characteristics relating to motion of human eyes, motion of a left eye of a model of the user and motion of a right eye of the model of the user in association with each other so as to be non-linear with respect to the acquired motion information of the left eye and the acquired motion information of the right eye (Fig. 6 and 8 disclose control processing performed by the head mounted display 100 wherein browser or luminance control commands are based on left and right eyelid motions and patterns. The occurrence or non-occurrence of said eyelid motion is the predetermined condition. Also see abstract which states a control unit performs operations in response to the states of the eyelids of the user detected by the detection unit. Examiner notes exactly what is meant by “non-linear” control is not defined in the claim.  Hence broadest reasonable interpretation allows for the interpretation that the control unit 10 executing a luminance or browser command based on the eye opened/closed state, as shown in fig. 8, is non-linear control of the system in response to the acquired open/closed motion of the right or left eye)
wherein the motion control unit is each implemented via at least one processor (Fig. 3, control unit 10).
Kobayashi is not relied upon for teaching the amended subject matter stating motion of a left eye of a displayed model of the user and motion of a right eye of the displayed model of the user. 
In an analogous art, Schmidt teaches an information processing method executed by a computer system (Fig. 3), a non-transitory computer-readable storage medium (Fig. 3, [0059], storage device 32d) having embodied thereon a program, which when executed by a computer system program causes the computer system to execute the method, an information processing apparatus (Fig. 3), comprising:
an acquisition unit configured to acquire motion information of a left eye of a user and motion information of a right eye of the user (Figs. 3-4, [0021], eye tracking. See Schmidt claims 21 and 25 which state a processor detect a first facial expression wherein the first facial expression include eye movement); and
 a motion control unit configured to control, based on predetermined condition corresponding to human characteristics relating to motion of human eyes, motion of a left eye of a displayed model of the user and motion of a right eye of the displayed model of the user in association with each other so as to be non-linear with respect to the acquired motion information of the left eye and the acquired motion information of the right eye (See fig. 4, [0061],  and Schmidt claims 21 and 25 which teaches a processor detects a user’s U4 facial expression, the facial expression including eye movement data, and controls a displayed virtual character’s U4’ eye movements.  Examiner again notes exactly what is meant by “non-linear” control is not defined in the claim.  Hence broadest reasonable interpretation allows for the interpretation that the processor executing control over a virtual character U4’ based on the eye opened/closed state, as shown in fig. 4, is non-linear control of the system in response to the acquired open/closed motion of the right or left eye).  
wherein the acquisition unit and the motion control unit are each implemented via at least one processor (See Schmidt claims 21 and 25 which teaches a processor detects eye movements and controls the eye movements of a displayed virtual character U4’).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kobayashi with Schmidt such that a motion control unit configured to control motion of a left eye of a displayed model of the user and motion of a right eye of the displayed model of the user as Schmidt teaches this allows higher effectiveness and efficiency in human interaction in a virtual meeting space (Schmidt, [0063]).
Regarding claim 2, Kobayashi teaches the information processing apparatus according to claim 1, wherein the acquisition unit acquires the motion information of the left eye of the user and the motion information of the right eye of the user based on imaging information of the left eye of the user and imaging information of the right eye of the user ([0142, 0148], the detection part 185 may detect the states of the left and right eyelids using an imaging device such as a CCD. The states of the eyelids may be detected by opening areas of the eyelids using a CCD).
Schmidt also teaches the limitations of claim 2 (Fig. 4, [0055], On the basis of these images biometric characteristics like eye color, gaze direction, eye blinks, eye positions, eye contours, can be captured. [0058], eye or gaze tracking)
Regarding claim 3, Kobayashi teaches the predetermined condition is a condition corresponding to human characteristics relating to one of motion of an eyelid (Abstract, a device includes a detection unit that detects states of eyelids of a user, and a control unit that performs operations in response to the states of the eyelids of the user detected by the detection unit).
Schmidt also teaches the limitations of claim 3 (Fig. 4, virtual character U4’ shows eyelids are open or closed)
Regarding claim 4, Kobayashi teaches the predetermined condition includes a determination condition for determining whether or not open/close motion of the eyelid is unconscious blinking motion or conscious eye-closing motion ([0127-0129] and Fig. 7 disclose a process wherein an eye blink is differentiated from an intentional eye open/close command. Examiner notes the fact that the HMD system detects the eye being closed for a certain threshold period of time as a user’s intentional command means the HMD is able to detect the user’s conscious eye-closing motion).
Schmidt also teaches the limitations of claim 4 ([0035], movement of eyes, like the gaze direction, movement of the eye lid, for example blinks, may be represented by the displaying characteristic of the virtual character).
Regarding claim 5, Kobayashi teaches the determination condition includes a first period for determining presence or absence of the close motion of the eyelid and a second period for determining whether or not the close motion of the eyelid is the unconscious blinking motion or the conscious eye-closing motion, the second period being longer than the first period (Fig. 5 and 7, [0128], the threshold for determining if the eyes are blinking is less than 0.3 seconds whereas the threshold for determining if the eyes are closed is greater than 0.3 seconds and can be up to 10 seconds or more thereby disclosing two separate periods for determining if the eyelids are closed or just blinking, the second period being longer than the first period. The first period is any duration of time after 0 seconds but before 0.3 seconds long while the second period is 0.3 or more seconds long).
Regarding claim 6, Kobayashi teaches the acquisition unit acquires an open/close state of the left eye, an open/close state of the right eye, a closed-eye period of the left eye, and a closed-eye period of the right eye (figs. 8 and 9 show that the open/close states of the right eye and left eye are acquired. Fig. 7 shows an eyelid open/closed period is also acquired).
Schmidt also teaches the limitations of claim 6 (Fig. 4, [0035], movement of eyes, like movement of the eye lid, for example blinks, may be represented by the displaying characteristic of the virtual character.  As the virtual character U4’ mimics the eye movement of the user U4, if the user keeps their left/right eye closed for a period of time, the virtual character U4’ will keep its corresponding left/right eye closed for the same period of time).
Regarding claim 7, Kobayashi teaches the ability to detect and differentiate an eye blink from an eye closed state.  Kobayashi further teaches where any one of a closed-eye period of the left eye and a closed-eye period of the right eye is longer than the first period and shorter than the second period, the detection of a blinking motion (Fig. 5 and 7, [0128], the threshold for determining if the eyes are blinking is less than 0.3 seconds).  Kobayashi is not relied upon for teaching the execution of blinking motion. 
	In an analogous art, Schmidt teaches a system which detects a user U4 blinking motion B2 which causes their corresponding virtual character representation U4’ to blink B2’ as well (Fig. 4).  
	The combination of Kobayashi with Schmidt will result in a device wherein the motion control unit causes, where any one of a closed-eye period of the left eye and a closed-eye period of the right eye is longer than the first period and shorter than the second period, both the left eye of the displayed model and the right eye of the displayed model to execute blinking motion. 
 	It would have been obvious to one skilled in the art, at the time of the invention to modify Kobayashi with Schmidt resulting in a device with motion control unit causes, where any one of a closed-eye period of the left eye and a closed-eye period of the right eye is longer than the first period and shorter than the second period, both the left eye of the model and the right eye of the model to execute blinking motion as this real-time avatar mirroring of a user’s facial and eye movements results in a more immersive and thus more enjoyable user experience. 
Regarding claim 9, Kobayashi teaches the motion control unit keeps, where a closed-eye period of the left eye is shorter than the first period, a state of the left eye of the model, and keeps, where a closed-eye period of the right eye is shorter than the first period, a state of the right eye of the model ([0137] the detection control part 183 determines an eye blink if the time in which the eyelid is closed is shorter than the preset threshold value Tth and interprets it as the opened state of the eyelid, not the closed state.  The detection control part 183 has to keep or store the state of the right and/or left eye for some period of time while making the determination that the eye is either closed or blinking).
As stated in the claim 1 rejection above, Kobayashi is not relied upon for teaching the amended subject matter regarding a state of the left eye of the displayed model and a state of the right eye of the displayed model. 
Schmidt teaches the limitations of claim 9 including those of the displayed model  (Fig. 4, [0035], movement of eyes, like movement of the eye lid, for example blinks, may be represented by the displaying characteristic of the virtual character.  As the virtual character U4’ mimics the eye movement of the user U4, if the user keeps their left/right eye closed for a period of time, the virtual character U4’ will keep its corresponding left/right eye closed for the same period of time).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2012/0242570 A1) in view of Schmidt (US 20180232934 A1), as applied to claim 5 above, and further in view of Du et al. (US 2014/0055554 A1, hereinafter, Du).
Regarding claim 8, Kobayashi teaches the ability to detect and differentiate an eye blink from an eye closed state.  Kobayashi further teaches where any one of the left eye of the user and the right eye of the user is in a closed state at a timing when a closed-eye period of the other eye is longer than the second period (Fig. 5 and 7, [0128], the threshold for determining if the eyes are closed is the eye being closed longer than 0.3 seconds).  
Kobayashi is not relied upon for teaching causing both the left eye of the model and the right eye of the model to execute closing motion. As stated in the claim 1 rejection above, Kobayashi is also not relied upon for teaching the amended subject matter regarding causing a state of the left eye of the displayed model and a state of the right eye of the displayed model to execute a closing motion. 
In an analogous, Du teaches an eye detection/tracking module 312 may include an eye classification module 314 configured to determine whether the user's eyes (individually and/or both) are open or closed ([0047]).  Du further teaches avatar animation based on sensed facial actions, including eye and/or eyelid movement, wherein a displayed avatar's face may follow or mimic the movements of the real person's face ([0049]).  Accordingly, eye opening/closing and eye movement may be animated in the avatar model ([0049]).  
The combination of Kobayashi with Schmidt and Du will result in a device wherein the motion control unit causes, where any one of the left eye of the user and the right eye of the user is in a closed state at a timing when a closed-eye period of the other eye is longer than the second period, both the left eye of the displayed model and the right eye of the displayed model to execute closing motion.
 	It would have been obvious to one skilled in the art, at the time of the invention to modify Kobayashi with Schmidt and Du resulting in a device with motion control unit causes, where any one of the left eye of the user and the right eye of the user is in a closed state at a timing when a closed-eye period of the other eye is longer than the second period, both the left eye of the displayed model and the right eye of the displayed model to execute closing motion as this real-time avatar mirroring of a user’s facial and eye movements results in a more immersive and enjoyable user experience. 

Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2012/0242570 A1) ) in view of Schmidt (US 20180232934 A1), as applied to claim 3 above, and further in view of Tomimori et al. (US 2018/0046842 A1, hereinafter, Tomimori). 
Regarding claim 10, Kobayashi and Schmidt are not relied upon for teaching the predetermined condition includes a condition relating to a movable range of a line of sight of the eyeball.
In an analogous art, Tomimori teaches a line-of-sight detection device which measures a movable range of a line of sight of the eyeball ([0071], the corneal reflection extracting unit 722 obtains a movement range of a corneal reflection. The movement range of a corneal reflection is, for example, a maximum value of a movement range of an eyeball in a range in which a line of sight can be detected. Also see Tomimori claim 6).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kobayashi and Schmidt with Tomimori such that the predetermined condition includes a condition relating to a movable range of a line of sight of the eyeball as knowing the maximal range of eye motion improves calibration in a line of sight detection system thereby improving the accuracy of line of sight detection.  
Regarding claim 13, Kobayashi teaches a motion control unit as disclosed in claim 1 above, but is not relied upon for teaching the motion control unit corrects a line-of-sight direction of the left eye and a line-of-sight direction of the right eye so as to be within the movable range of the line of sight of the eyeball to control the line-of-sight direction of each of the left eye of the model and the right eye of the model.
Schmidt teaches controlling the line-of-sight direction of each of the left eye of the displayed model and the right eye of the displayed model based on detected user eye movements (Fig. 5, [0061], the gaze direction B1 is captured and the user U4 is represented by a virtual character U4' on the display wherein the virtual character U4' is displayed with a corresponding gaze direction B1' as displaying characteristic of the displayed character U4').
Kobayashi and Schmidt are not relied upon for teaching the motion control unit corrects a line-of-sight direction of the left eye and a line-of-sight direction of the right eye so as to be within the movable range of the line of sight of the eyeball.
In an analogous art, Tomimori teaches correcting a line of sight direction of the left eye and a line-of-sight direction of the right eye so as to be within the movable range of the line of sight of the eyeball (([0071], the corneal reflection extracting unit 722 obtains a movement range of a corneal reflection. The movement range of a corneal reflection is, for example, a maximum value of a movement range of an eyeball in a range in which a line of sight can be detected. Also see Tomimori claim 6. [0081], Fig. 6B and 8, the corneal reflection is measured in one of the eyes left or right and the line of sight calculated based on the corneal reflection).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kobayashi and Schmidt with Tomimori such that the motion control unit corrects a line-of-sight direction of the left eye and a line-of-sight direction of the right eye so as to be within the movable range of the line of sight of the eyeball to control the line-of-sight direction of each of the left eye of the displayed model and the right eye of the displayed model as this ensures the accuracy of real-time avatar mirroring of a user’s facial and eye movements which results in a more immersive and enjoyable user experience. 
	Regarding claim 14, the combination of Kobayashi, Schmidt, and Tomimori teaches the motion control unit controls, on a basis of a movable range of a line of sight of an eyeball of the model, a line-of-sight direction of each of the left eye of the displayed model and the right eye of the displayed model. Schmidt teaches the line of sight of a virtual character of a model U4’ mirrors the line of sight of a user U4.   Tomimori teaches detecting a movable range of a line of sight of an eyeball as disclosed in claim 13 above.  Combining Schmidt and Tomimori will result in a motion control unit controlling, based on a movable range of a line of sight of an eyeball of the model, a line-of-sight direction of each of the left eye of the displayed model and the right eye of the displayed model as the movable range of the user’s actual eyes will be identical to the movable range of a line of sight of an eyeball of the model. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2012/0242570 A1) in view of Schmidt (US 20180232934 A1) and Tomimori et al. (US 2018/0046842 A1, hereinafter, Tomimori), as applied to claim 10 above, and further in view of Sakamoto (US 2016/0314562).
Regarding claim 11, Kobayashi teaches left and right eye movement detection (Fig. 3, detection control part receives information on left and right eyes from light receiving part) but is not relied upon for teaching the acquisition unit acquires a line-of-sight direction of the left eye and a line-of-sight direction of the right eye.
Schmidt appears to teach the detection of a line-of-sight direction of the eyes (Fig. 4, B1 and B1’).
Tomimori also teaches the detection of a line-of-sight direction of the eyes (Fig. 1).
While Schmidt and Tomimori teach line-of-sight direction detection, examiner prefers Sakamoto who explicitly teaches acquiring a line-of-sight direction of the left eye and a line-of-sight direction of the right eye ([0061], the sight line detector 9 independently detects the line of sight information of each of the left and right eyes of the user).
It would have been obvious to modify Kobayashi, Schmidt, and Tomimori with Sakamoto such that the acquisition unit acquires a line-of-sight direction of the left eye and a line-of-sight direction of the right eye as measuring both eyes independently ensures greater accuracy of the system which will result in a more immersive user experience.  
	Regarding claim 12, the combination of Kobayashi, Schmidt, Tomimori, and Sakamoto teach the motion control unit controls, where deviation between a line-of-sight direction of the left eye and a line-of-sight direction of the right eye is larger than a predetermined threshold value, the line-of-sight direction of each of the left eye of the displayed model and the right eye of the displayed model on a basis of any one of the line-of-sight direction of the left eye and the line- of-sight direction of the right eye.  Sakamoto particularly teaches determining a deviation between a line-of-sight direction of the left eye and a line-of-sight direction of the right eye is larger than a predetermined threshold value, the line-of-sight direction of each of the left eye of the displayed model and the right eye of the displayed model on a basis of any one of the line-of-sight direction of the left eye and the line- of-sight direction of the right eye ([0061], the case that the sight line detector 9 independently detects the line of sight information of each of the left and right eyes of the user, the format may be two tables correlating the line of sight information of one eye with the coordinates and the line of sight information of the other eye with the coordinates).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2012/0242570 A1) in view of in view of Schmidt (US 20180232934 A1) and Tomimori et al. (US 2018/0046842 A1, hereinafter, Tomimori), as applied to claim 10 above, and further in view of Park et al. (US 2015/0178589 A1, hereinafter, Park).
	Regarding claim 15, Kobayashi teaches a motion control unit but is not relied upon for teaching the motion control unit controls, based on an area ratio between a black eye and a white eye in each of the left eye of the displayed model and the right eye of the displayed model, a line-of-sight direction of each of the left eye of the displayed model and the right eye of the displayed model.
	Tomimori teaches a line-of-sight detection device which tracks the left and right eye of the user (Fig. 1, line-of-sight detection device 7).  Tomimori however does not teach the motion control unit controls, based on an area ratio between a black eye and a white eye.  
	In an analogous art, Park teaches an image processing unit with a pupil image determining unit 210 and sight-line direction calculating unit 220 wherein the ratio of the black pupil to the white pupil is measured to determine if an eye is closed ([0043]). 
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Kobayashi, Schmidt and Tomimori with Park such that the motion control unit controls, on a basis of area ratio between a black eye and a white eye in each of the left eye of the model and the right eye of the model, a line-of-sight direction of each of the left eye of the model and the right eye of the model as this allows the system applying a well-known input, ratio of black to white pupil, to also make adjustments to line of sight thereby allowing greater control and precision over the line-sight.    

Response to Arguments
Applicant arguments, see remarks filed December 21, 2020, are directed towards the newly amended subject matter.  As detailed in the rejection above, Kobayashi in view of Schmidt disclose all the limitations of the claims are currently presented. 

10.    Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
12.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN P. BRITTINGHAM
Examiner
Art Unit 2622







/VIJAY SHANKAR/Primary Examiner, Art Unit 2622